 
Exhibit 10.1
 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT is dated as of June 28, 2018 (the “Agreement”) and
is entered into by and among Fuse Enterprises Inc., a Nevada corporation (the
“Company”), Fuse Trading Limited, a corporation organized under the laws of Hong
Kong and a wholly-owned subsidiary of the Company (“Fuse Trading”) and Landbond
Home Limited, a corporation organized under the laws of Samoa (the “Buyer”).
 
RECITALS
 
WHEREAS, the Buyer holds 60.9% of the equity of the Company, and wishes to
purchase shares of 19,628,050 common stock of the Company (the “Shares”) at
$0.35 per share; and
 
WHEREAS, the Company is willing to sell the Buyer 19,628,050 shares of common
stock of the Company at $0.35 per share; and
 
WHEREAS, Fuse Trading previously issued a Promissory Note to the Buyer of
$6,869,817.60, with an interest rate equal to three percent (3.0%) per annum
(the “Note”) and the Note is due on July 2, 2018.


 NOW THEREFORE, in consideration of the above recitals and promises made in this
Agreement, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in, and construed, under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Rules” shall mean the listing rules of The OTCQB Marketplace.
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Per Share Price” equals $0.35 per share of Common Stock, subject to adjustment
for reverse and forward stock splits, stock combinations and other similar
transactions of the Common Stock that may occur after the date of this
Agreement.
1

--------------------------------------------------------------------------------

 
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(c).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board, the Exchange Rules and
applicable state securities laws and regulations.
 
“Shares” means 19,628,050 shares of Common Stock issued or issuable to Buyer
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the OTCQB
or the OTC Pink Open Market (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, and any other documents or
agreements executed by and among the Company, Fuse Trading and the Buyer in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Island Stock Transfer, the current transfer agent of the
Company, with a mailing address of 15500 Roosevelt Blvd. Suite 301Clearwater, FL
33760, and any successor transfer agent of the Company.


 ARTICLE II.
SHARES PURCHASE AND PAYMENT


2.1          Share Purchase. Subject to the terms and conditions of this
Agreement, the Company shall issue and sell to the Buyer, and the Buyer shall
purchase from the Company 19,628,050 shares of common stock of the Company (the
“Transaction”). The purchase price for the Shares is $0.35 per share.
 
2.2          Payments. The total purchase price of the Shares is $6,869,817.60
(the “Purchase Price”) and shall be paid by cancellation of the Note issued by
Fuse Trading (a wholly owned subsidiary of the Company) to the Buyer under an
Amended and Restated Promissory Note Purchase Agreement dated on March 20, 2017
(the “Note Agreement”) in the amount of its principal. Fuse Trading shall pay
the outstanding interest to the Buyer in cash.  Upon the consummation of the
Transaction, the principal amount of the Note is deemed as fully repaid to the
Buyer.  The Buyer shall return the original Note to Fuse Trading within 2 days
of the issuance of the Shares by the Company according to Section 2.3 below.
2

--------------------------------------------------------------------------------



2.3   Issuance of Shares. Subject to the payment of Purchase Price by the Buyer
pursuant to Section 2.2, the Company shall instruct the Transfer Agent to
deliver the Shares to the following recipients designed by the Buyer within 30
days of this Agreement:


Name
ID NO.
Address
Shares
Chau-Ho Chen
Taiwan Passport No. 302842516
 
6,542,683
E Zhao
Chinese Passport No. G40153026
 
6,542,683
Cuixia Sun
Chinese Passport No. G39996250
 
6,542,684
Total:
   
19,628,050





 
  
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as indicated in the
SEC Reports, the Company hereby represents and warrants to the Buyer as of the
date of this Agreement as follows:
 
(a) Organization and Qualification. The Company and each of the Subsidiaries, if
any, is an entity duly incorporated or otherwise organized and validly existing
under the laws of each jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).
 
(c) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any governmental authority or any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents or the offer, issue and sale of the Shares, other than:
(i) the disclosure filing required for this Agreement, (ii) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(d) Authorization of the Shares. The Shares to be issued by the Company are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, and free and clear of
all Liens imposed by the Company.
 
(e) Capitalization. Except as may be described in the SEC Reports, all of the
issued share capital of the Company has been duly and validly authorized and
issued, and non-assessable.
 
(f) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was
3

--------------------------------------------------------------------------------

required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto, documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”).
 
 (g) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(h) No Broker. The Company has not employed any broker, finder or agent, nor
become obligated in any way to pay any broker’s, finder’s or agent’s or similar
fee with respect to the issuance of the Shares.
 
3.2 Representations and Warranties of the Buyer. The Buyer hereby represents and
warrants as of the date hereof to the Company as follows (unless as made of a
specific date stated therein, in which case they shall be accurate as of such
date):
 
(a) Organization; Authority. The Buyer is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Buyer of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Buyer. Each
Transaction Document to which it is a party has been duly executed by the Buyer,
and when delivered by the Buyer in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Buyer, enforceable
against it in accordance with its terms.
 
(b) Foreign Investors. The Buyer hereby represents that it has satisfied itself
as to the full observance by the Buyer of the laws of its jurisdiction
applicable to the Buyer in connection with the issuance of the Shares or the
execution and delivery by the Buyer of this Agreement and the Transaction
Documents, including (i) the legal requirements within its jurisdiction for the
acquisition of the Shares, (ii) any foreign exchange restrictions applicable to
the acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the Buyer’s Note cancellation, holding, redemption, sale, or
transfer of the Shares. The Buyer’s cancellation of Note and payment for, and
continued beneficial ownership of, the Shares will not violate any securities or
other laws of the Buyer’s jurisdiction applicable to the Buyer.
 
(c) Experience of the Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
 (e) Regulation S. The Buyer and its designees are non-U.S. person (as such term
is defined in Rule 902 of Regulation S under the Securities Act) and the Buyer
is not acquiring the Shares for the account or benefit of a U.S. person. The
Buyer and its designees will not, within six (6) months of the date of the
transfer of the Shares to the Buyer/its designees, (i) make any offers or sales
of the Shares in the United States or to, or for the benefit of, a U.S. person
(in each case, as defined in Regulation S) other than in accordance with
Regulation S or another exemption from the registration requirements of the
Securities Act, or (ii) engage in hedging transactions with regard to the Shares
unless in compliance with the Securities Act. Neither the Buyer nor any of the
Buyer’s designees or any person acting on their behalf has engaged or will
engage in directed selling efforts (within the meaning of Regulation S) with
respect to the Shares, and all such persons have complied and will comply with
the offering restriction requirements of Regulation S in connection with the
offering of the Shares outside of the United States.
 
(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Buyer has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Buyer, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that the
Buyer first discussed the transaction with the Company or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder
4

--------------------------------------------------------------------------------

and ending on the date when this Agreement is publicly disclosed by the Company.
The Buyer has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
(g) No Registration. The Buyer understands that the Shares have not been, and
will not be, registered under the Securities Act or applicable securities laws
of any state or country and therefore the Shares cannot be sold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and applicable state securities laws or exemptions from such
registration requirements are available. The Company shall be under no
obligation to register the Shares under the Securities Act and applicable state
securities laws, and any such registration shall be in the Company’s sole
discretion.
 
(h) No General Solicitation. The Buyer is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(i) Brokers or Finders. The Buyer has not engaged any brokers, finders or
agents, and the Company has not, nor will, incur, directly or indirectly, as a
result of any action taken by the Buyer, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement.
 
  
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Reservation of Securities. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may then be required to
fulfill its obligations in full under the Transaction Documents.
 
4.2 Certain Transactions and Confidentiality. The Buyer covenants that neither
it nor any Affiliate acting on its behalf or pursuant to any understanding with
it will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending on the date when this Agreement is publicly disclosed by
the Company. The Buyer also covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, the Buyer
will maintain the confidentiality of the existence and terms of this
transaction.
 
4.3 Legends. The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. The Buyer agrees to the imprinting,
so long as is required by this Section 4.3, of a legend on all of the
certificates evidencing the Shares in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


 
ARTICLE V.
MISCELLANEOUS
5

--------------------------------------------------------------------------------

 
5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
5.2 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
 5.4 Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Buyer, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
hereto may assign this Agreement or any rights or obligations hereunder.
 
5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the Clark County, Nevada. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Clark County,
Nevada, for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
6

--------------------------------------------------------------------------------

 
5.9 Survival. The representations and warranties contained herein shall survive
the consummation of the transaction in this Agreement.
 
 5.10 Execution. This Agreement may be executed in multiple counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.13 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
5.14 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.  
 
 [The remainder of this page has been left intentionally blank]
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement with the
intent and agreement that the same shall be effective as of the day and year
first above written.
 
 
FUSE ENTERPRISES INC.
 
 
 
 
By:
/s/ Umesh Patel
 
 
Umesh Patel
 
 
Title: Chief Executive Officer
 
 
 
 
 
FUSE TRADING LIMITED
 
 
 
 
By:
/s/ Choon Kang Roy Tan
 
 
Name: Choon Kang Roy Tan
 
 
Title: Director
 
              LANDBOND HOME LIMITED        By: /s/ Yong Zhang     Name: Yong
Zhang    
Title: Chief Executive Officer
     

           
           
8